Name: 80/908/EEC: Council Decision of 23 September 1980 on the notification of the provisional application by the European Economic Community of the International Natural Rubber Agreement, 1979
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-10-02

 Avis juridique important|31980D090880/908/EEC: Council Decision of 23 September 1980 on the notification of the provisional application by the European Economic Community of the International Natural Rubber Agreement, 1979 Official Journal L 259 , 02/10/1980 P. 0030****( 1 ) OJ NO L 213 , 16 . 8 . 1980 , P . 1 . ( 2 ) THE DATE FROM WHICH THE AGREEMENT IS TO BE PROVISIONALLY APPLIED WILL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . COUNCIL DECISION OF 23 SEPTEMBER 1980 ON THE NOTIFICATION OF THE PROVISIONAL APPLICATION BY THE EUROPEAN ECONOMIC COMMUNITY OF THE INTERNATIONAL NATURAL RUBBER AGREEMENT , 1979 ( 80/908/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS THE PURPOSE OF THE INTERNATIONAL NATURAL RUBBER AGREEMENT , 1979 , IS TO STABILIZE THE PRICE OF NATURAL RUBBER AROUND THE LONG-TERM MARKET TREND , THEREBY ACHIEVING ALSO A BALANCED GROWTH BETWEEN SUPPLY AND DEMAND FOR THIS PRODUCT ; WHEREAS ON 30 MAY 1980 , IN ACCORDANCE WITH COUNCIL DECISION 80/762/EEC ( 1 ), THE COMMUNITY SIGNED THE SAID AGREEMENT SUBJECT TO CONCLUSION ; WHEREAS THE COMMUNITY SHOULD GIVE NOTIFICATION THAT IT WILL APPLY THE AGREEMENT PROVISIONALLY , PENDING COMPLETION OF THE INTERNAL PROCEDURES REQUIRED IN ORDER FOR IT TO BE CONCLUDED , HAS DECIDED AS FOLLOWS : ARTICLE 1 IN ACCORDANCE WITH ARTICLE 60 OF THE INTERNATIONAL NATURAL RUBBER AGREEMENT , 1979 , THE COMMUNITY SHALL DEPOSIT WITH THE SECRETARY-GENERAL OF THE UNITED NATIONS ORGANIZATION , BEFORE 30 SEPTEMBER 1980 , THE NOTIFICATION ANNEXED TO THIS DECISION ACCORDING TO WHICH IT WILL APPLY THE AGREEMENT PROVISIONALLY , AS AN IMPORTING MEMBER , WHEN THE AGREEMENT COMES INTO FORCE IN ACCORDANCE WITH ARTICLE 61 ( 2 ). THE TEXT OF THE AGREEMENT APPEARS IN THE ANNEX TO DECISION 80/762/EEC . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO DEPOSIT THIS NOTIFICATION . DONE AT BRUSSELS , 23 SEPTEMBER 1980 . FOR THE COUNCIL THE PRESIDENT J . SANTER **** ANNEX NOTIFICATION OF THE PROVISIONAL APPLICATION OF THE INTERNATIONAL NATURAL RUBBER AGREEMENT , 1979 IN ACCORDANCE WITH ARTICLE 60 OF THE INTERNATIONAL NATURAL RUBBER AGREEMENT , 1979 , THE COUNCIL OF THE EUROPEAN COMMUNITIES HEREBY NOTIFIES THE SECRETARY-GENERAL OF THE UNITED NATIONS ORGANIZATION , THE DEPOSITARY OF THE AGREEMENT , THAT IT INTENDS TO SET IN MOTION THE INSTITUTIONAL PROCEDURE NECESSARY FOR THE AGREEMENT TO BE APPROVED AND THAT THE COMMUNITY WILL APPLY THE AGREEMENT PROVISIONALLY , AS AN IMPORTING MEMBER , WHEN IT COMES INTO FORCE IN ACCORDANCE WITH ARTICLE 61 .